Citation Nr: 0506100	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back pain with spinal stenosis at L3-S1, L5-5, and 
degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from August 1979 to August 
1991.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The RO denied entitlement to an increased evaluation for low 
back pain with spinal stenosis at L3-S1, L5-5, and DDD, and 
service connection for gastroesophageal reflux disease 
(GERD).

In October 2002 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.

In October 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In September 2004 the RO issued a rating decision wherein it 
granted entitlement to service connection for GERD with 
assignment of a noncompensable evaluation, effective March 
22, 1999, date of claim.

In September 2004 the RO issued a supplemental statement of 
the case (SSOC) wherein it affirmed the previous denial of 
entitlement to an evaluation in excess of 10 percent for low 
back pain with spinal stenosis at L3-S1, L5-5, and DDD.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in January 2004.

During the hearing held by the undersigned at the RO in 
October 2002 the veteran submitted additional evidence in 
support of his claim for an increased evaluation for his low 
back disability.  The additional evidence consisted, in 
pertinent part, of a statement from his fiancée, and a 
medical treatise referable to spinal stenosis.  He did not 
submit a statement waiving initial RO consideration of this 
additional evidence.

The September 2004 SSOC issued by the RO shows that the only 
additional evidence considered consisted of the VA 
examination of the veteran conducted in July 2004.

According to pertinent regulatory criteria, a SSOC, so 
identified, will be issued and furnished to an appellant and 
his or her representative, following the receipt of 
additional pertinent evidence after a statement of the case 
or the most recent SSOC has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2004).  

Given that the veteran has submitted additional argument and 
evidence and has not waived initial RO consideration, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate SSOC.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should issue a SSOC which 
includes addressing the additional 
argument and evidence provided by the 
appellant at the October 2002 travel board 
hearing held at the RO; namely, the lay 
statement from the appellant's fiancée, 
and the treatise referable to spinal 
stenosis.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


